Title: To Benjamin Franklin from Francis Hopkinson: Two Letters, 30 November 1781
From: Hopkinson, Francis
To: Franklin, Benjamin


I.
My dear Sir,
Philada. Novr. 30th. 1781
Happening to be in your Parlour & finding Pen Ink Paper ready; that is to say, a bad Pen, a little Ink to be squees’d out of an almost dry Piece of Cotton & this same Quarter of a Sheet of Paper which is all the house affords, I set down to brighten the Chain between us.— I wrote to you by Mr. Barclay who is I hope long since safe in Paris.— I heartily congratulate you on the glorious Conclusion of the Campaign. The Capture of Lord Cornwallis with near 10,000 Men is an Event honourable to the allied Arms of France & America, & cannot avoid attracting the respectful Notice of the Neutral Powers. We are all in anxious Expectation of the Effects this will produce in Europe—& particularly impatient to know how the Court of London will digest this military Pill.— Cornwallis will hasten home to justify himself & accriminate Clinton—he may shake Hands with Burgoyne & say Brother, Brother we are both in a Box. How many more Lords & Generals do they mean to send over?— Do they imagine our Washington’s Brows are not yet sufficiently crown’d with Laurels?— Or do they mean to continue the annual Tribute of a Sprig of that glorious plant; by sending over one of their Nobles to lay it at the feet of our virtuous & victorious Heroe— But my Page is almost full— I shall enclose, if I can, an Advertisement I wrote for Rivington, who curses me for doing him this kindness. Yours ever
Fr: Hopkinson
 
Addressed: Honourable / Doctor Franklin.
  
II.
My dear Sir.
Philada Novr. 30th. 1781
I this Morning wrote a short Letter to you which I left on Mr. Bache’s Table, since then, I have the Pleasure of your favour of Sepr. 13th. I need not assure you that this is a great Gratification to me. I always value your Letters at something above Par. First on account of their intrinsic Worth, & secondly because they have not, like our Continental Currency, been depreciated by undue Emissions.— Since you have found out such a useful Employment for your Enemies it is a great Pity your whole Stock should be reduced to two. What will become of you, if these should fail & become your friends out of pure Spite? In Case such a Misfortune should happen, I will endeavour to supply you from hence. Men who are perhaps not Enemies to you in particular, but to all good Men, good Measures & good Manners. Some are so unhappy as to out live their friends; you are, I think, in a fair Way of outliving your Enemies, for if it were not for the beneficent Firmness of Monsieurs L’E’s et L’Zd’s you would be exposed to the Friendship & Flattery of the whole Alphabet.— I am not in this Predicament— I have Enemies who have struck deeply at my Character— Enemies whom nothing less would satisfy than Infamy affixed to my Name upon Record, & Beggary to my Children. I have thro’ Life & thro the trying Circumstances of the present War maintained at all Events an unspotted Integrity. My present (I will not call it Poverty but) want of Wealth is a Proof that I have not taken Advantages which the Times afforded & which, without Vanity, my abilities enabled me to do to enrich myself at the Expence of those Feelings of Right & Wrong which our Maker hath given us, & which are the nerest Marks of the divine Will. Nevertheless I have been impeach’d by the Assembly & publickly tried before the Council as a Corrupt Judge, an Extortioner & a violater of the Laws of my Country.— This happen’d about a Year ago: tho’ I have hitherto avoided troubling you with the Detail, yet as you have mention’d the good Effects that may be derived from our Enemies, I am unavoidably led to give you this Anecdote, which I shall endeavour to explain to you in as few Words as possible.—
On the Death of Mr. Geo. Ross I was without any Sollicitation voluntarily appointed Judge of the Court of Admiralty. I found the whole Business of this important Department in a State of utter Confusion. I determined to rescue this Court from a state of Prostration & Irregularity by mild but steady Measures. I found much opposition to my Design from those whose temporary Interests would set Law aside, & whom Negligence & Habit had indulged in undue Advantages. My friend Mr. Matthew Clarkson was Marshal of the Court. From a state of extreme Poverty, he was by this lucrative Office plunged in surrounding Wealth. He was not like Tantalus prohibited to taste of Blessings so near. On account of our ancient friendship I indulg’d him to the utmost limits of Propriety—perhaps further— I at least restored him to the rights & Powers of his office, which he had not enjoyed before. The Owners of Privateers having wrested those out of his hands, whilst he contented himself with such pecuniary Emoluments as he could make. A Case happen’d where some Owners of a Vessel that had been recaptur’d did by the Advice of a Lawyer, force the vessel out of his Hands, in order to avoid the Interposition of the Court of Admiralty. In doing which they raised a Tumult, disturb’d the Peace of the City & most groslly insulted him in Person— He call’d loud for Vengeance against the Rioters—he demanded Protection from the Judge— I suffered 3 or 4 Days to pass that the first heat of this Transaction might cool. I then summon’d the offending Parties before me. I reproved & fined them for the offence but with great Moderation. And I called upon the Lawyer who had advised this illegal Conduct & reprimanded him for his Indiscretion. This Lawyer happen’d to be Mr. Serjeant the Attorney General. Most people thought, amongst whom were the Judges of the supreme Court, that I should have sent him to Gaol. But I always wish that any Punishments I have the Power to inflict may fall short of the Expectations of others, rather than exceed them— The offending Parties by means easily ascertained pacified the Marshal & induced him not to execute the Writ against them. This was a Prostitution of office which I could not put up with. I thought it my Duty to complain to Council. The Council as well as the mercantile Part of the City had long wish’d a favourable opportunity of changing the Marshal, because they thought it an Office too lucrative to remain long in the hands of one Person; & because Covetousness had too visibly possess’d the whole Soul of Mr Clarkson. He was heard in his Defence & removed from the Office— What was the Consequence?— He united with Mr. Serjeant, whom before he had held in avowed Abhorrence, & with him plann’d my Destruction. They look’d over the Docket of the Court, & found a Cause wherein they thought I had taken more fees than the Law strictly allowed; they found out a Case where a Prize had come in loaden with Salt, an Article much wanted at that Time & greatly monopolised; I permitted the Captors to have the Salt sold before condemnation provided the Marshal might sell it in small parcels for the Accommodation of housekeepers, & retain the Monies in his hands till Condemnation,—for which Indulgence I neither did nor was to receive fee or Reward—but I had neglected to have the Cargoe viewed by 3 Men who were to swear that it was a perishable Article, agreeably to the Law; & they discover’d also that a Person whom I had greatly befriended in the Days of his Youth had sent me out of Gratitude a Quarter Cask of Wine (I am sorry to say it was bad Wine) for which however I neither promised nor granted any official Favour. These Discoveries served for Articles of Impeachment. And I was accordingly impeached & tried before the Council: to the great Amusement of the City for a full Week. I was however, notwithstanding the most strenuous Exertions, acquitted of the whole, by the unanimous Voice of Council. It appeared on examining the Charge of Extortion that I had taken £80 less than the Law would have justified; & that there was no Corruption in the Cases charged. I should not perhaps, have troubled you with this Narration, but that you are pleased to say my Squibs afford you some Entertainment; & the enclosed Fable, would have been unintelligible without this Anecdote which occasion’d to it. It is the only Vengeance I have taken of these my unrighteous Enemies.—
You ask me for the Names of the Writers in our Papers.— They are too numerous & equivocal to be ascertained. I only know that Mr. Jay the —— Brother of a good Man at Madrid is reputed to be a considerable Writer in a Paper call’d the Freeman’s Journal. A Paper fill’d with Abuse without the nutritious Aliment of Truth or the vigorous Seasoning of Wit. Mr. Serjeant is also supposed to be a Writer in and a foster Father of the Freeman’s Journal. If I have Time I will enclose you a poetical account of the Rise of this Freeman’s Journal.
I have your Gimcrack Instruments in safe Preservation, & they afford me great Amusement. I have many new Ideas floating in my Brain, in Consequence of the Experiments I make; but have not Time, or which is more likely, not Genius sufficient to form them into a System for your Amusement. I have given Mr. Bache a Receipt for every article I have borrowed; & shall call on Mr. Combe for those you mention: but fear he will plead the Act of Limitations against your Claim & mine.
I beg my Compliments to your Grandson for whom I have a high Esteem.
I am, dear Sir, with all Sincerity your ever affectionate friend & humble servant
Fras Hopkinson


P.S. I this morning sent you Mr. Rivington’s Advertisement: I now enclose his Answer in which I have been so good as to assist him.
  Dr. Franklin.—

